Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 6, 2011
(the “Effective Date”) by and between Robert Lawless (the “Employee”) and NGE
Co., a Colorado corporation (the “Company”).

WITNESSETH:

WHEREAS, the Company desires to employ the Employee to devote substantially all
of his business time, attention and efforts to the business of the Company and
to serve as the Chief Financial Officer of the Company; and

WHEREAS, the Employee desires to be so employed on the terms and subject to the
conditions hereinafter stated.

NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:

1. RECITALS. The above recitals are incorporated by reference herein and made a
part hereof.

2. EMPLOYMENT. The Company shall employ the Employee, and the Employee agrees to
be so employed, in the capacity of the Company’s Chief Financial Officer.

3. TERM. The Initial Term of the Employee’s employment hereunder (the “Initial
Term”) shall be for a period of two (2) years commencing on no later than
August 25, 2011, and continuing no later than August 24, 2013, unless terminated
earlier as provided herein. The parties may extend the Employee’s employment for
successive terms of one (1) year each by an amendment, in writing, executed by
the Company and the Employee sixty (60) days prior to the end of the then
current Term. For purposes of this Agreement, the word “Term” means the Initial
Term and the period of any extension of the Initial Term pursuant to the
preceding sentence.

4. SERVICES. The Employee shall devote substantially all of his business time,
attention and effort to the Company’s affairs. The Company further agrees that
the Employee may engage in civic, community and religious activities and
endeavors, provided that such activities do not interfere with the performance
of the Employee’s duties hereunder, and may manage the Employee’s personal
business endeavors and investments (including writing, publishing and marketing
books with the reasonable consent of the Company), provided that such activities
do not interfere with the performance of the Employee’s duties hereunder and do
not violate the Employee’s covenants set forth in Section 14. The Employee’s
designated duties are set forth in Exhibit A attached, which is incorporated
herein by reference. The Employee shall report to the Company’s Chief Executive
Officer, shall fulfill the duties assigned to him on Exhibit A as well as any
others assigned to him by the Company’s Chief Executive Officer from time to
time.



--------------------------------------------------------------------------------

5. COMPENSATION.

(a) Base Salary. During the Term, the Company shall pay the Employee for his
services an annual Base Salary equal to two hundred thousand dollars ($250,000),
subject to any increases approved by Company management or the Board. Such Base
Salary shall be paid in accordance with the Company’s payroll schedule. Any
increase in Base Salary shall not serve to limit or reduce any other obligations
to the Employee under this Agreement.

(b) Annual Incentive Bonus. In addition to his annual Base Salary, during the
Term the Employee shall have the opportunity to earn an Annual Incentive Bonus
of up to .75 times his Base Salary (or a prorated amount thereof for partial
calendar years). The Annual Incentive Bonus, determined as of the end of each
calendar year by Company management and the Board, will be a function of the
level of performance of the Employee’s job duties and the Employee’s
contribution to the Company’s business performance and achievement of Company
goals, as well as the overall success and profitability of the Company,
including EBITDA growth, stock value and successful attainment of other
financial and capital-raising targets. Any Annual Incentive Bonus that is earned
under this Section 5(b) shall be paid in a single lump-sum payment no later than
March 15 following the calendar year in which the Annual Incentive Bonus is
earned.

6. BENEFITS. The Company agrees to provide the Employee with the following
benefits:

(a) Vacation. The Employee shall be entitled each calendar year to holidays and
vacation, during which time his compensation shall be paid in full. The
following holidays shall be observed: New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day. The time allotted for
vacation shall be an aggregate of four (4) weeks per year (adjusted for the
Employee’s partial first year of employment) until the Employee has 5 years of
service with the Company at which time the Employee shall be entitled to five
(5) weeks of vacation per year. Unused vacation days are forfeited as of
December 31 of each year. In the year the Employee terminates employment, he
shall be entitled to receive a prorated paid vacation based upon the amount of
time that he has worked during the year of termination. In the event that he has
not taken his vacation time computed on a prorated basis, he shall be paid, at
his regular rate of pay, for unused vacation. In the event the Employee has
taken more vacation time than allotted for the year of termination, there shall
be no reduction in compensation otherwise payable hereunder.

(b) Employee Benefits. During the Term, the Employee and/or the Employee’s
family, as the case may be, shall be eligible to participate in the Company’s
employee benefit plans in which other executive-level employees of the Company
and/or the members of their families, as the case may be, are eligible to
participate, including, but not limited to, the Company’s 401(k) plan, one of
three United Health Care medical plans, life and disability insurance plans, and
voluntary dental and vision plans.

(c) Stock Options. Upon the Employee’s first day of employment, the Employee
will be granted 500,000 options to acquire shares of common stock in the
Company, subject to the terms of the Option Agreement entered into by and
between the Employee and the Company.

 

2



--------------------------------------------------------------------------------

The options shall vest over a three-year period, one-third on each anniversary
of the grant date in equal installments, at an exercise price equal to the
stock’s fair market value as of the grant date. The stock options are issued
pursuant to and subject to the Company’s Amended and Restated 2008 Equity
Compensation Plan.

(d) Laptop Computer. The Employee shall be provided with a laptop computer for
business use. The Company shall also provide Verizon service for a Blackberry
with cell service, as well as pay for the cost of the Blackberry model
considered the Company standard at the time of the Employee’s hire. An allowance
of $100 every other year will be given toward upgrades and future purchases of a
device.

(e) Memberships. The Company shall reimburse the Employee up to $3,000 per year
for the direct reasonable expenses incurred by the Employee to retain his
licenses and memberships associated with his CPA, CFA and CTP designations.

(f) Relocation. The Company shall reimburse the Employee up to $25,000 for the
reasonable costs of relocating the Employee’s principal residence to Colorado.
Such expenses shall include: temporary living expenses from the Effective Date
through the earlier of the date the Employee purchases or rents his principal
residence in the metropolitan area near the Company’s headquarters or 50 days
after the Effective Date; travel expenses for two (2) house hunting trips to and
from the Company’s headquarters and the Executive’s home; and moving expenses
for the Executive’s household goods from the Executive’s home to the Executive’s
new residence in the metropolitan area near the Company’s headquarters.

7. EXPENSES. The Company recognizes that the Employee will have to incur certain
out-of-pocket expenses related to his services and the Company’s business, and
the Company agrees to promptly reimburse the Employee for all reasonable
expenses necessarily incurred by him in the performance of his duties to the
Company upon presentation of a voucher or documentation indicating the amount
and business purposes of any such expenses. These expenses include, but are not
limited to, travel, meals, entertainment, etc. Expenses that are reimbursable to
the Employee under this Section 7 shall be paid to the Employee in accordance
with the Company’s expense reimbursement policy but in no event later than
March 15 following the calendar year in which the expense is incurred.

8. TERMINATION.

(a) Grounds. The Employee’s employment shall terminate in the event of the
Employee’s death. In the case of the Employee’s Disability, the Company may
elect to terminate the Employee’s employment as a result of such Disability.
Where appropriate, the Company also may terminate the Employee’s employment
pursuant to a Termination for Cause or a Termination Not for Cause. Finally, the
Employee may terminate his employment with the Company pursuant to either a
Voluntary Termination or a Voluntary Termination for Good Reason. For purposes
of this Agreement, the terms “Disability,” “Voluntary Termination,” “Voluntary
Termination for Good Reason,” and “Termination for Cause” are defined in
Section 10 of this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Notice of Termination. Any termination by the Company or the Employee (other
than upon death) shall be communicated by Notice of Termination to the Employee
or the Company, as applicable. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon and the specific ground for termination;
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination; and (iii) sets forth the date of
termination in accordance with Section 8(c) below.

(c) Date of Termination. For the purposes of this Agreement, “Date of
Termination” means (i) if the Company intends to treat the termination as a
termination based upon the Employee’s Disability, the Employee’s employment with
the Company shall terminate effective on the thirtieth day after the date of the
Notice of Termination (which may not be given before the Employee has been
unable to perform the Employee’s regular duties on account of a physical or
mental illness or physical injury for at least ninety (90) days), provided that,
before such date, the Employee shall not have returned to full-time performance
of the Employee’s duties; (ii) if the Employee’s employment is terminated by
reason of Death, the Date of Termination shall be the date of death of the
Employee; (iii) if the Employee’s employment is terminated by reason of
Voluntary Termination, the Date of Termination shall be thirty (30) days from
the date of the Notice of Termination (and the Employee shall be deemed to have
terminated his employment by Voluntary Termination if the Employee voluntarily
refuses to provide substantially all the services described in Section 4 hereof
for a period greater than four (4) consecutive weeks (excluding periods in which
the Employee is not performing services on account of vacation in accordance
with Section 6(a) hereof and periods in which the Employee is not performing
services on account of the Employee’s illness or injury or the illness or injury
of a member of the Employee’s immediate family); in such event, the Date of
Termination shall be the day after the last day of such four (4) week period);
(iv) if the Company intends to treat the termination as a Termination Not for
Cause or a Termination for Cause, the Date of Termination shall be the date
specified by the Company on the Notice of Termination; or (v) if the Employee’s
employment is terminated by reason of Voluntary Termination for Good Reason, the
Date of Termination shall be thirty (30) days after the end of the thirty
(30) day cure period.

9. COMPENSATION UPON TERMINATION. This Section 9 applies in the event that the
Employee’s employment ends for any reason. Upon termination, the Employee (or
the Employee’s estate in the event of his death) shall be entitled to receive
the Standard Termination Benefits. The Standard Termination Benefits are the
benefits or amounts described in the following subsections (a) and (b):

(a) The Employee shall be entitled to receive any compensation (including Base
Salary and Annual Incentive Bonus and accrued but unused vacation) that is
earned but unpaid as of the Date of Termination.

(b) The Employee shall be entitled to receive any benefits due him under the
terms of any employee benefit plan maintained by the Company and under the terms
of any option, restricted stock or similar equity award, which benefits shall be
paid in accordance with the terms of the applicable plan and any award agreement
between the Employee and the Company.

 

4



--------------------------------------------------------------------------------

(c) If the Employee’s employment with the Company is terminated by the Company
for any reason including expiration of this Agreement or any renewal thereof,
other than Termination for Cause or if the Employee’s employment is terminated
by reason of Voluntary Termination for Good Reason, the Company shall pay to the
Employee, as severance, an amount equal to the Employee’s annual Base Salary at
the time of termination, which amount shall be payable in twelve (12) equal
monthly installments commencing as of the one (1) month anniversary of the date
of termination. Notwithstanding anything to the contrary, the Company’s
obligation to make any payment to the Employee under this Section 9(c) shall be
subject to and conditioned upon the Employee entering into a Waiver of Claims
(the “Release and Waiver Agreement”) with the Company in the form attached
hereto as Exhibit B.

10. DEFINITIONS. For the purposes of this Agreement, the following terms shall
have the following definitions:

(a) “Disability” means that the Employee is “disabled” within the meaning of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”).

(b) “Termination for Cause” means the termination of the Employee’s employment
by act of the Board on account of (i) conviction of, plea of nolo contendre to,
or formal admission to, a felony, including conviction of, or formal admission
to, a misdemeanor the circumstances of which are to the material detriment of
the Company’s reputation whether or not in the performance of duties thereunder
as determined in the reasonable judgment of the Company; (ii) an act by the
Employee of willful misconduct, willful or gross neglect, fraud,
misappropriation or embezzlement in the performance of the Employee’s duties
with the Company; (iii) repeated failure to adhere to the lawful directions of
Company management, or to adhere to the Company’s lawful policies and practices;
(iv) continued failure to substantially perform the Employee’s duties properly
assigned to him after demand for substantial performance is delivered by the
Company specifically identifying the manner in which the Company believes the
Employee has not substantially performed his duties; or (v) breach in any
material respect of the terms and provisions of this Agreement (including the
separately executed Non-Disclosure, Non-Compete and Non-Solicitation Agreement
entered into between the Employee and the Company) and failure to cure such
breach within 30 days following written notice from the Company specifying such
breach.

(c) “Termination Not for Cause” means the termination of the Employee’s
employment by act of the Board for any reason other than a Termination for Cause
or Disability.

(d) “Voluntary Termination” means the Employee’s voluntary termination of his
employment hereunder for any reason other than a Voluntary Termination for Good
Reason. The term “Voluntary Termination” does not include a voluntary refusal to
perform services on account of a vacation taken in accordance with Section 6(a)
hereof or the Employee’s failure to perform services on account of his illness
or injury or the illness or injury of a member of his immediate family, provided
such illness is adequately substantiated at the reasonable request of the
Company, or any other absence from service with the written consent of the
Board.

(e) “Voluntary Termination for Good Reason” means the Employee’s termination of
his employment hereunder on account of (i) a reduction in the Employee’s Base
Salary unless

 

5



--------------------------------------------------------------------------------

Employee consents at the time of reduction; (ii) the relocation of the
Employee’s primary place of employment more than 50 miles from the Company’s
headquarters; or (iii) a material change in the duties of the Employee as set
forth in the attached Exhibit A.

11. CODE SECTION 280G. The benefits that the Employee may be entitled to receive
under this Agreement and other benefits that the Employee is entitled to receive
under other plans, agreements and arrangements (which, together with the
benefits provided under this Agreement, are referred to as “Payments”) may
constitute Parachute Payments that are subject to Code Sections 280G and 4999.
As provided in this Section 11, the Parachute Payments will be reduced if, and
only to the extent that, a reduction will allow the Employee to receive a
greater Net After Tax Amount than the Employee would receive absent a reduction.

The Company, or its designee, will first determine the amount of any Parachute
Payments that are payable to the Employee. The Company, or its designee, also
will determine the Net After Tax Amount attributable to the Employee’s total
Parachute Payments.

The Company, or its designee, will next determine the largest amount of Payments
that may be made to the Employee without subjecting the Employee to tax under
Code Section 4999 (the “Capped Payments”). Thereafter, the Company, or its
designee, will determine the Net After Tax Amount attributable to the Capped
Payments.

The Employee will receive the total Parachute Payments or the Capped Payments,
whichever provides the Employee with the higher Net After Tax Amount. If the
Employee will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Employee) and
then by reducing the amount of any benefits under this Agreement or any other
plan, agreement or arrangement that are subject to Section 409A of the Code
(with the source of the reduction to be directed by the Employee). The Company,
or its designee, will notify the Employee if it determines that the Parachute
Payments must be reduced to the Capped Payments and will send the Employee a
copy of its detailed calculations supporting that determination.

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Company, or its designee, makes its determinations under
this Section 11, it is possible that amounts will have been paid or distributed
to the Employee that should not have been paid or distributed under this
Section 11 (“Overpayments”), or that additional amounts should be paid or
distributed to the Employee under this Section 11 (“Underpayments”). If the
Company, or its designee, determines, based on either the assertion of a
deficiency by the Internal Revenue Service against the Company or the Employee,
which assertion the Company, or its designee, believes has a high probability of
success or controlling precedent or substantial authority, that an Overpayment
has been made, the Employee must repay such Overpayment to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Employee to the Company unless, and then only
to the extent that, the deemed loan and payment would either reduce the amount
on which the Employee is subject to tax under Code Section 4999 or generate a
refund of tax imposed under Code Section 4999. If the Company, or its designee,
determines, based upon controlling

 

6



--------------------------------------------------------------------------------

precedent or substantial authority, that an Underpayment has occurred, the
Company, or its designee, will notify the Employee of that determination and the
amount of that Underpayment will be paid to the Employee promptly by the
Company. For purposes of this Section 11, the term “Net After Tax Amount” means
the amount of any Parachute Payments or Capped Payments, as applicable, net of
taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or local
income taxes applicable to the Employee on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 11, the term “Parachute
Payment” means a payment that is described in Code Section 280G(b)(2),
determined in accordance with Code Section 280G and the regulations promulgated
or proposed thereunder.

12. CODE SECTION 409A. This Agreement and the amounts payable and other benefits
provided under this Agreement are intended to comply with, or otherwise be
exempt from, Section 409A of the Code (“Section 409A”), after giving effect to
the exemptions in Treasury Regulation section 1.409A-1(b)(3) through (b)(12).
This Agreement shall be administered, interpreted and construed in a manner
consistent with Section 409A. If any provision of this Agreement is found not to
comply with, or otherwise not be exempt from, the provisions of Section 409A, it
shall be modified and given effect, in the sole discretion of the Board and
without requiring the Employee’s consent, in such manner as the Board determines
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A; provided, however, that in exercising its discretion under
this Section 12, the Board shall modify this Agreement in the least restrictive
manner necessary and without reducing any payment or benefit due under this
Agreement. Each payment under this Agreement shall be treated as a separate
identified payment for purposes of Section 409A.

With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Employee, as specified under this Agreement, such reimbursement
of expenses or provision of in-kind benefits shall be subject to the following
limitations: (i) the expenses eligible for reimbursement or the amount of
in-kind benefits provided in one taxable year shall not affect the expenses
eligible for reimbursement or the amount of in-kind benefits provided in any
other taxable year, except for any medical reimbursement arrangement providing
for the reimbursement of expenses referred to in Section 105(b) of the Code;
(ii) the reimbursement of an eligible expense shall be made as specified in this
Agreement and in no event later than the end of the year after the year in which
such expense was incurred; and (iii) the right to reimbursement or in-kind
benefit shall not be subject to liquidation or exchange for another benefit.

If a payment obligation under this Agreement arises on account of a change in
control or the Employee’s termination of employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable only if
the change in control constitutes a change in ownership or effective control of
the Company, etc. as provided in Treasury Regulation section 1.409A-3(i)(5) or
after the Employee’s separation from service (as defined under Treasury
Regulation section 1.409A-1(h)); provided, however, that if the Employee is a
specified employee (as defined under Treasury

 

7



--------------------------------------------------------------------------------

Regulation section 1.409A-1(i)), any payment that is scheduled to be paid within
six months after such separation from service shall accrue without interest and
shall be paid on the first day of the seventh month beginning after the date of
the Employee’s separation from service or, if earlier, within fifteen (15) days
after the appointment of the personal representative or executor of the
Employee’s estate following his death.

13. TAX WITHHOLDING. All payments to be made under this Agreement shall be
reduced by applicable income and employment tax withholdings.

14. COVENANTS OF THE EMPLOYEE.

(a) General Covenants of the Employee. The Employee acknowledges that (i) the
principal business of the Company is the acquisition, ownership, management,
development and redevelopment of healthcare real estate by the Company or one or
more of the Company’s subsidiaries (such business herein being collectively
referred to as the “Business”); (ii) the Business is, in part, national in
scope; (iii) the Employee’s work for the Company has given and will continue to
give the Employee access to, and the Company has entrusted and will continue to
entrust the Employee with, the confidential affairs and proprietary information
of the Company, including, but not limited to, the strategies, future plans,
financial and customer data and trade secrets, of the Company and its
subsidiaries; (iv) the covenants and agreements of the Employee contained in
this Section 14 are essential to the business and goodwill of the Company; and
(v) the Company would not have entered into this Agreement but for the covenants
and agreements set forth in this Section 14.

(b) Confidentiality. During and after the Employee’s employment with the Company
and its subsidiaries, except in connection with the business and affairs of the
Company and its subsidiaries, the Employee shall keep secret and retain in
strictest confidence, and shall not use for his benefit or the benefit of
others, all confidential matters relating to the Business and the business of
the Company and its subsidiaries, learned by the Employee heretofore or
hereafter directly or indirectly from the Company or any of its subsidiaries (or
any predecessor of either) (the “Confidential Company Information”), including,
without limitation, information with respect to the Business and any aspect
thereof, profit or loss figures, and the Company’s or its subsidiaries’ (or any
of their predecessors’) properties, and shall not disclose such Confidential
Company Information to anyone outside of the Company except with the Company’s
express written consent and except for Confidential Company Information which
(i) at the time of receipt or thereafter becomes publicly known through no
wrongful act of the Employee; (ii) is clearly obtainable in the public domain;
(iii) was not acquired by the Employee in connection with the Employee’s
employment or affiliation with the Company; (iv) was not acquired by the
Employee from the Company or its representatives or from a third party who has
an agreement with the Company not to disclose such information; (v) was legally
in the possession of or developed by the Employee prior to the Effective Date;
or (vi) is required to be disclosed by rule of law or by order of a court or
governmental body or agency. Notwithstanding the foregoing, as to confidential
information that is not a trade secret, the covenants contained in this
Section 14(b) shall expire on the third anniversary of the termination of the
Employee’s employment with the Company and its subsidiaries. Company trade
secrets shall remain protected and not be disclosed so long as they remain trade
secrets.

 

8



--------------------------------------------------------------------------------

(c) Company Property. During and after the Employee’s employment with the
Company and its subsidiaries, all memoranda, notes, lists, records, contacts,
property and any other tangible product and documents (and all copies thereof)
made, produced or compiled by the Employee or made available to the Employee
during the Term concerning the Business of the Company and its subsidiaries
shall be the Company’s property and shall be delivered to the Company at any
time on request.

(d) Rights and Remedies upon Breach. The Employee acknowledges and agrees that
any breach by him of any of the provisions of this Section 14 (the “Covenants”)
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Employee breaches, or threatens to
commit a breach of, any of the Covenants, the Company and its subsidiaries shall
have the right and remedy to have the Covenants specifically enforced (without
posting bond and without the need to prove damages) by any court having equity
jurisdiction, including, without limitation, the right to an entry against the
Employee of restraining orders and injunctions (preliminary, mandatory,
temporary and permanent) against violations, threatened or actual, and whether
or not then continuing, of such covenants. This right and remedy shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company and its subsidiaries under law or in equity (including, without
limitation, the recovery of damages). The existence of any claim or cause of
action by the Employee, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement of the Covenants. The Company has
the right to cease making the payments or benefits to the Employee in the event
of a material breach of any of the Covenants that, if capable of cure and not
willful, is not cured within thirty (30) days after receipt of notice thereof
from the Company.

(e) Severability. The Employee acknowledges and agrees that the Employee has had
an opportunity to seek advice of counsel in connection with this Agreement and
that the Covenants are reasonable in geographical and temporal scope and in all
other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Covenants, or any part
thereof, are invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full effect, without
regard to the invalid portions.

(f) Duration and Scope of Covenants. If any court or other decision maker of
competent jurisdiction determines that any of the Covenants, including, without
limitation, any part thereof, are unenforceable because of the duration or
geographical scope of such provision, then, after such determination has become
final and unappealable, the duration or scope of such provision, as the case may
be, shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

(g) Noncompetition and Nonsolicitation. In addition to the Covenants above, the
Employee agrees to enter into a Non-Disclosure, Non-compete and Non-solicitation
Agreement with the Company, attached as Exhibit C to this Agreement.

 

9



--------------------------------------------------------------------------------

15. NOTICES. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and personally
delivered or three (3) days following the date when deposited in the U.S. mail,
certified, return receipt requested, postage prepaid, addressed to the parties
at the following addresses or to such other addresses as either may designate in
writing to the other party:

 

     If to the Company:    NGE Co.       1621 18th Street, Suite 250      
Denver, CO 80202       Attention: _________________    If to the Employee:   
_________________________       _________________________      
_________________________       _________________________

16. ENTIRE AGREEMENT. This Agreement, including any agreement incorporated by
reference, contains the entire understanding between the parties hereto with
respect to the subject matter hereof and shall not be modified in any manner
except by instrument in writing signed by or on behalf of the parties hereto.
This Agreement shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto.

17. ARBITRATION. To provide a mechanism for rapid and economical dispute
resolution, the Employee and the Company agree that any and all disputes,
claims, or causes of action, in law or equity, arising from or relating to this
Agreement or its enforcement, performance, breach, or interpretation, will be
resolved, to the fullest extent permitted by law, by final, binding, and
confidential arbitration conducted by the American Arbitration Association
(“AAA”), under its then-existing Rules and Procedures, at the AAA location
closest to the Company’s principal place of business. Both parties shall be
entitled to conduct sufficient discovery in any arbitration to ascertain the
facts and law at issue in the dispute. Resolution of the dispute shall be based
solely upon the law governing the claims and defenses pleaded, and the
arbitrator may not invoke any basis other than such controlling law. The
arbitrator shall issue a written opinion setting forth the facts and law
supporting any award. The prevailing party shall be entitled to recover
reasonable attorney fees and costs incurred in the arbitration to the extent
allowed by law. The Employee understands and agrees that under this section of
the Agreement, the Employee is waiving his or her right to a jury trial. Nothing
in this section of the Agreement is intended to prevent either the Employee or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any arbitration. The prevailing party in any such
arbitration or court action shall be entitled to recover his, her or its
reasonable attorney’s fees and costs incurred in connection with such
proceeding.

18. APPLICABLE LAW AND JURISDICTION. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of Colorado as applied to contracts made and to be performed entirely
within Colorado. The Company and the Employee intend to and hereby consent to
jurisdiction to enforce the Agreement upon the courts in the State of Colorado.

19. ASSIGNMENT. The Employee acknowledges that his services are unique and
personal. Accordingly, the Employee may not assign his rights or delegate his
duties or obligations under this Agreement. The Employee’s rights and
obligations under this Agreement shall inure to the benefit of and be binding
upon the Employee’s successors and assigns.

 

10



--------------------------------------------------------------------------------

20. HEADINGS. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

21. SURVIVAL. The provisions of Sections 11 through 20 shall remain in effect
after the expiration of the Term and the termination of the Employee’s
employment.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

Employee:

            /s/ Robert Lawless

    

July 6, 2011

Name: Robert Lawless

                 Date For the Company:     

NGE Co.

    

            /s/ Gregory C. Venn

    

July 6, 2011

Name: Gregory C. Venn

                 Date

            President

    

 

11